                 Case 1:19-cv-09412-AJN-OTW Document 85 Filed 04/20/20 Page 1 of 2




                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                             LAW DEPARTMENT                                      JOSEPH ZANGRILLI
Corporation Counsel                              100 CHURCH STREET                                       Senior Counsel
                                                 NEW YORK, NY 10007                               Phone: (212) 356-2657
                                                                                                    Fax: (212) 356-3509
                                                                                                   jzangril@law.nyc.gov


                                                                             April 20, 2020

        BY ECF:
        Hon. Alison J. Nathan, U.S.D.J.
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, NY 10007

                 Re:     Thomas Medina v. City of New York, et al.,
                         19 Civ. 9412 (AJN)

        Your Honor:

                I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of the City
        of New York, attorney for defendants the City of New York, Commissioner James O’Neill,
        Chief of Department Terrance Monahan, Sergeant Hekmatullah Mukhtarzada, Police Officer
        Shanee Hansler, Police Officer David Callan, Captain William Gallagher, Sergeant. Jose A.
        Gomez, Police Officer Nay Htoo, and Police Officer Christopher Siciliano (“City defendants”) in
        the above-referenced matter. City defendants write to respectfully request the Court set the
        deadline for defendants to file their reply to the pending partial motion to dismiss until May 5,
        2020.1 (See, Dkt. Nos. 59, 84) City defendants also respectfully request leave of the Court to file
        one 15 page memorandum of law, consolidating City defendants’ reply to the partial motion to
        dismiss and to plaintiff’s motion for Rule 11 sanctions. (See, Dkt. Nos. 59, 62, 84). Counsel for
        plaintiff, Alexander Lesman, Esq., consents to these requests.

                As the COVID-19 medical emergency continues, counsel for the defendants continue to
        operate in a work from home capacity. As a result, this has caused a hindrance in counsels’
        ability to timely prepare and draft documents. In addition, defendants are now dealing with a
        number of unanticipated conflicts following plaintiff’s receipt of an extension of time to file his
        opposition to the pending partial motion to dismiss. Since plaintiff was already granted leave to
        file consolidated briefs, defendants believe filing a consolidated reply will increase efficiency
        and is in the interest of judicial economy.


        1
            Counsel for defendant Nunez, James Moschella, Esq. joins in this request.
      Case 1:19-cv-09412-AJN-OTW Document 85 Filed 04/20/20 Page 2 of 2




       Accordingly, defendants respectfully request that the Court set May 5, 2020, as the
deadline for all defendants to file the reply to the pending partial motion to dismiss and to grant
leave to City defendants to file one 15 page reply memorandum of law in response to the
pending partial motion to dismiss and to plaintiff’s motion for Rule 11 sanctions.

       Thank you for your consideration of this matter.

                                                            Respectfully submitted,

                                                            Joseph Zangrilli /s//
                                                            Joseph Zangrilli
                                                            Senior Counsel

cc:    All counsel of record via ECF




                                                2
